Citation Nr: 1041327	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a Eustachian tube 
disability.

3.  Entitlement to service connection for a myofascial 
disability.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for shin splints.

6.  Entitlement to an initial evaluation in excess of 20 percent 
for right shoulder musculoligamentous strain and rotator cuff 
repair.

7.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine.

8.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine at L2-3 and L3-
4.

9.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity.

10.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the posterior tibial talar joint of 
the left ankle.

12.  Entitlement to an initial evaluation in excess of 10 percent 
for metatarsalgia of the right foot.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had military service with the Air Force National 
Guard from November 1994 to June 2007, some of which was 
performed under Title 10 orders.  Prior to November 1994, she had 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Additional evidence was associated with the claims file 
subsequent to the RO's final consideration of the claims in May 
2009 in the form of VA treatment records.  Because the evidence 
is redundant of previous evidence already of record, a remand for 
a supplemental statement of the case is not required.  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010).

(The decision below addresses the Veteran's claims of service 
connection and the rating issues pertaining to the cervical 
spine, left ankle, and right foot.  The remaining claims on 
appeal are addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  The Veteran does not have hearing loss.

2.  The Veteran does not have a Eustachian tube disability.

3.  The Veteran does not have a myofascial disability.

4.  The Veteran does not have a left wrist disability.

5.  The Veteran has shin splints that are attributable to her 
active military service.

6.  Since the award of service connection, the Veteran's 
degenerative disc disease of the cervical spine has been 
manifested by favorable ankylosis and painful motion equating to 
forward flexion limited to 15 degrees or less; unfavorable 
ankylosis or incapacitating episodes in association with 
intervertebral disc syndrome as defined by VA have not been 
shown.

7.   Since the award of service connection, the Veteran's 
degenerative changes of the posterior tibial talar joint of the 
left ankle have been manifested by pain and weakness, resulting 
in no worse than moderate limitation of motion.

8.  Since the award of service connection, the Veteran has 
experienced metatarsalgia of the right foot; malunion or nonunion 
of a metatarsal bone has not been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).

2.  The Veteran does not have a Eustachian tube disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The Veteran does not have a myofascial disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The Veteran does not have a left wrist disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

5.  The Veteran has shin splints that are the result of injury 
incurred in active military service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  The criteria for an initial 30 percent rating for service-
connected degenerative disc disease of the cervical spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2010).

7.  The criteria for an initial rating in excess of 10 percent 
for service-connected degenerative changes of the posterior 
tibial talar joint of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (2010).

8.  The criteria for an initial rating in excess of 10 percent 
for service-connected metatarsalgia of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5279, 
5283 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through an August 2007 notice letter, the RO notified the Veteran 
of the information and evidence needed to substantiate her claims 
of service connection.  The August 2007 notice letter provided 
the Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

The Board also finds that the August 2007 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding her 
disabilities.

In addition, as is the case here for the rating issues, once a 
veteran disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, particularly 
those pertaining to the issuance of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess, 
19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further VCAA 
notification is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the eight 
issues addressed in the analysis section below.  The Veteran's 
service treatment records have been obtained and associated with 
the claims file, as have treatment records from the VA Medical 
Center (VAMC) in Grand Island, Nebraska.  The Veteran has not 
identified any private treatment providers and she stated that 
she receives treatment solely through the VA system.  The Veteran 
was provided multiple VA examinations in connection with her 
claims, the reports of which are of record.  The reports contain 
sufficient evidence in regards to whether the Veteran has the 
claimed disabilities of hearing loss, a Eustachian tube 
disability, a myofascial disability, a left wrist disability, and 
shin splints.  The reports also contain sufficient evidence by 
which to evaluate the Veteran's degenerative disc disease of the 
cervical spine, degenerative changes of the posterior tibial 
talar joint of the left ankle, and metatarsalgia of the right 
foot in the context of the rating criteria.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, 
such as sensorineural hearing loss, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).



Hearing Loss

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

In September 2007, a VA audiological examination was conducted in 
connection with the claim.  The Veteran reported that she had an 
administrative management position during military service and 
that the only noise was from an occasional aircraft at the base.  
Audiometric testing revealed that none of the auditory thresholds 
at any of the tested frequencies was greater than 20.  The speech 
recognition score was 96 percent for the right ear and 98 percent 
for the left ear.  The examiner stated that the Veteran had 
clinically normal hearing sensitivity and that the Veteran did 
not incur a permanent hearing loss as a result of military noise 
exposure because she had normal hearing.  Thus, objective testing 
results from the September 2007 examination demonstrated that the 
Veteran did not have hearing impairment for VA purposes.  See 
38 C.F.R. § 3.385.  Additionally, during a September 2007 VA ear 
examination, the Veteran denied having any symptoms of hearing 
loss.  There is no indication in the record that the Veteran has 
since met the requirements of § 3.385.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in a current disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of evidence that the 
Veteran currently has hearing loss to an extent recognized as a 
disability under the governing regulation, there can be no award 
of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that the provisions of 38 C.F.R. § 3.385 prohibit the 
award of service connection for hearing loss where audiometric 
test scores do not represent impaired hearing as defined by 
regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) 
(citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  
Consequently, service connection for hearing loss is not 
warranted.

The Board also finds that there is no objective evidence that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the Veteran's separation from military 
service.  As noted above, hearing impairment has not been shown.  
Consequently, service connection is not warranted for hearing 
loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Eustachian Tube

The Veteran contends that service connection is warranted for a 
"Eustachian condition."  She has not commented on any current 
symptomatology or set forth a theory of the claim.  The Veteran's 
service treatment records include a September 1997 entry when she 
was seen for a complaint of a left earache.  The assessment was 
Eustachian salpingitis.  The Veteran was treated for Eustachian 
salpingitis again in November 2001.

Post-service evidence does not show that the Veteran has a 
current disability related to the Eustachian tube.  VA 
audiological examinations, dated in September 2007 and April 
2008, do not reference the Eustachian tube or another ear 
disability other than tinnitus.  A separate VA ear examination 
was conducted in September 2007.  The Veteran's ears were within 
normal limits on examination.  The examiner did not identify an 
ear disability other than tinnitus and the Veteran did not report 
any symptoms associated with the Eustachian tube.  An August 2007 
VA general physical examination report also refers to normal 
aspects of the ears.

As indicated in the analysis of the hearing loss claim, a current 
disability is an essential element of a service connection claim.  
Although the Veteran was treated for Eustachian salpingitis 
during active military service, the evidence does not show that 
there is any resultant Eustachian tube disability.  Other than 
filing the claim, the Veteran has not reported any problems 
related to the Eustachian tube, either in statements in support 
of her claim or to any medical professional.  Here, the evidence 
reflects that the Veteran does not have a Eustachian tube 
disability.  In the absence of proof of current disability, the 
claim of service connection may not be granted.  See Gilpin, 
155 F.3d at 1353; Brammer, 3 Vet. App. at 225 (1992).  Thus, 
service connection for a Eustachian tube disability is not 
warranted.

Myofascial Disability

The Veteran contends that service connection is warranted for a 
myofascial disability.  Service treatment records from the 
National Naval Medical Center, dated in 2006 and 2007, list 
myositis among the Veteran's medical problems.

The claim was addressed by a VA examiner in August 2007.  The 
examiner clarified that the Veteran's muscle and joint pain were 
related to specific areas of the body that had specific 
diagnoses.  There was no separate diagnosis of rheumatoid 
arthritis, fibromyalgia, or other systemic musculoskeletal 
condition.  Additionally, the Veteran was not being specifically 
treated for a myofascial pain syndrome, myositis, fibromyalgia, 
rheumatoid arthritis, or other widespread autoimmune or 
inflammatory process.  Subsequent VA treatment records do not 
reflect treatment for a general myofascial disability, but rather 
pain in distinct areas of the body with related diagnoses.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a myofascial disability.  Although 
myositis was listed as a medical problem during active military 
service, the matter has been clarified by the post-service 
competent medical evidence.  The Veteran has been awarded service 
connection for disabilities pertaining to the cervical spine, the 
lumbar spine, the right shoulder, the left ankle, the right foot, 
and all four extremities.  These are the areas of the body where 
the Veteran reported experiencing muscle and joint pain.  Her 
claimed symptoms are therefore already taken into account by 
these service-connected disabilities.  The evidence does not show 
that a separate myofascial disability exists for which service 
connection may be granted.  Therefore, the Board concludes that 
service connection is not warranted for a myofascial disability.

Left Wrist

The Veteran contends that service connection is warranted for a 
left wrist disability.  In December 2007, she was awarded service 
connection for radiculopathy of the left upper extremity that 
included consideration of problems with the left ulnar nerve 
associated with service-connected degenerative disc disease of 
the cervical spine.  As a result, the Board will consider service 
connection for a left wrist disability other than one involving 
the ulnar nerve.

Service treatment records included a January 1998 entry 
reflecting that the Veteran was seen for a complaint of left 
wrist pain after moving cases of supplies in a storeroom.  The 
assessment was flexor tenosynovitis of the left wrist.

Post-service treatment records do not show treatment for left 
wrist problems.  A VA examiner addressed the Veteran's left wrist 
claim at an August 2007 VA examination.  The Veteran reported 
that she had sprained her left wrist a number of years ago during 
military service.  The examiner noted that there were no specific 
problems at present concerning the left wrist, including no pain, 
weakness, crepitus, locking, swelling, instability, or flare-ups.  
He stated that the condition had improved without current 
symptoms.  The examiner concluded that there was insufficient 
evidence to warrant a diagnosis of any acute or chronic disorder 
or residuals thereof regarding the left wrist.

Although the Veteran indicates that she sprained her left wrist 
during military service, and the records show treatment for 
flexor tenosynovitis of the left wrist, the evidence does not 
show that there is any resultant left wrist disability.  The 
August 2007 VA examiner expressly addressed the matter and found 
that a diagnosis of a left wrist disability could not be made.  
Here, the evidence reflects that the Veteran does not have a left 
wrist disability.  In the absence of proof of current disability, 
the claim of service connection may not be granted.  See Gilpin, 
155 F.3d at 1353; Brammer, 3 Vet. App. at 225 (1992).  Thus, 
service connection for a left wrist disability is not warranted.

Shin Splints

At an August 2007 VA examination, the Veteran reported that she 
experiences shin splints, especially during physical exertion and 
activity.  She stated that the shin splints began during military 
service and the examiner appeared to endorse the statement.  The 
examiner noted that shin splints were not specifically an issue 
at present because the Veteran did not engage in much high-impact 
activity or running on account of her spine disabilities.  
Nevertheless, the examiner provided a diagnosis of bilateral shin 
splints and indicated that the disability had at least some 
effect on the Veteran's daily activities.

In consideration of the evidence of record, and primarily the 
August 2007 VA examination report, the Board finds that the 
Veteran has shin splints that are attributable to her active 
military service.  Although the VA examiner indicated that the 
shin splints do not arise as often as in the past due to the 
Veteran's decreased activity, the examiner nonetheless found that 
the disability exists and related it to the Veteran's military 
service.  Accordingly, the elements of service connection are 
established and the Board concludes that service connection for 
shin splints is warranted.

Conclusion

For all the foregoing reasons, the Board finds that service 
connection is warranted for shin splints.  However, the claims of 
service connection for hearing loss, a Eustachian tube 
disability, a myofascial disability, and a left wrist disability 
must be denied.  In reaching the conclusions for these four 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against these claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



B. Rating Issues

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question 
for consideration is the propriety of the initial evaluations 
assigned, consideration of the medical evidence since the 
effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
All of the ratings on appeal were made effective as of June 26, 
2007.

Cervical Spine

The Veteran's service-connected degenerative disc disease of the 
cervical spine has been evaluated under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  Under that diagnostic code, 
the General Rating Formula for Diseases and Injuries of the Spine 
is used.  The General Rating Formula provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is warranted 
for forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of motion 
of the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less or for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5242) (2010).

Following the rating criteria, Note (1) provides:  Evaluate any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the cervical 
spine]--For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a (Diagnostic Code 5242).

Additionally, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or incoordination 
(to include during flare-ups or with repeated use), and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The regulations pertaining to rating the spine also provide that 
intervertebral disc syndrome may also be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under this formula, a 20 percent rating 
is warranted with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating is 
warranted with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a 
(Diagnostic Code 5243).

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  38 C.F.R. § 4.71a 
(Diagnostic Code 5243).

The evidence in the claims file includes an August 2007 VA 
examination of the cervical spine.  Although the Veteran's 
flexion of the cervical spine was to 25 degrees (with painful 
motion beginning at 25 degrees) at that examination, the examiner 
stated that favorable ankylosis was present as a result of prior 
fusion surgery.  At a February 2008 VA examination, the Veteran 
could flex her cervical spine to 30 degrees.  Although the 
terminology in the examination report is somewhat unclear, it 
appears that painful motion began somewhere between 10 and 15 
degrees of flexion.

Based on this evidence, along with the Veteran's statements 
concerning her painful cervical spine, the Board finds that the 
Veteran's degenerative disc disease of the cervical spine has 
been manifested by symptoms that approximate the criteria set 
forth for a 30 percent rating under the General Formula.  At 
least some portion of the cervical spine is in a favorable 
ankylosed position and the Veteran's flexion of the cervical 
spine is likely limited to 15 degrees or less with consideration 
of the functional effects of painful motion.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5242); DeLuca, 8 Vet. App. at 204-7.  
When reasonable doubt is resolved in favor of the Veteran, the 
Board concludes that a 30 percent rating is warranted for 
degenerative disc disease of the cervical spine throughout the 
rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Although a higher initial rating is warranted, a rating in excess 
of 30 percent is not warranted at any time since the award of 
service connection.  There is no indication in the VA examination 
reports or treatment records that the ankylosis of the entire 
cervical spine is unfavorable or that the entire spine is 
ankylosed in an unfavorable position.  The August 2007 VA 
examiner expressly characterized the ankylosis as favorable.  
Additionally, the 30 percent rating is the highest schedular 
rating that contemplates limitation of motion; thus, a higher 
rating is not warranted under the General Formula even with 
consideration of painful motion and other factors.  A higher 
rating is also not warranted under the Formula for Rating 
Intervertebral Disc Syndrome.  At the August 2007 VA, the Veteran 
denied having any periods of incapacity.  Additionally, the 
February 2008 VA examiner specifically noted that there had been 
no incapacitating episodes in connection with the Veteran's 
intervertebral disc syndrome.  Consequently, a rating in excess 
of 30 percent is not warranted for incapacitating episodes 
related to the disability.

(The rating criteria call for the separate evaluation of any 
associated objective neurologic abnormalities.  In the Veteran's 
case, neurologic abnormalities have been associated with her 
service-connected cervical spine disability-right and left upper 
extremity radiculopathy.  Service connection was granted for the 
two disabilities in December 2007.  She did not appeal the 
ratings that were assigned; thus, issues pertaining to the 
evaluation of right and left upper extremity radiculopathy are 
not before the Board.)

Left Ankle

The Veteran's service-connected left ankle disability 
(degenerative changes of the posterior tibial talar joint) has 
been evaluated under Diagnostic Code 5271 for "limited motion of 
the ankle."  Under that diagnostic code, a 10 percent rating is 
warranted for moderate limitation of motion and a 20 percent 
rating for marked limitation of motion.  38 C.F.R. § 4.71a 
(Diagnostic Code 5271) (2010).  (Normal range of motion of the 
ankle is measured as 0-20 degrees of dorsiflexion and 0-
45 degrees of plantar flexion.  38 C.F.R. § 4.71 (Plate II) 
(2010).)

In August 2007, a VA examination was conducted in connection with 
the claim.  The examiner reviewed the claims file, interviewed 
the Veteran, and examined the left ankle.  The Veteran reported 
experiencing pain and weakness in the left ankle, particularly 
during flare-ups with increased activity.  She characterized the 
flare-ups as "moderate," which the examiner appeared to 
endorse.  Examination of the left ankle showed normal range of 
motion, including dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  The examiner noted that there was mild tenderness 
at 15 degrees of dorsiflexion and at 40 degrees of plantar 
flexion.  On repetitive use, there was a mild increase in pain, 
but there was no additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss of range of 
motion.  The examiner stated that he could not comment on any 
additional limitations during a flare-up without resorting to 
mere speculation.  X-rays of the left ankle showed mild 
degenerative changes.  The Veteran has not received post-service 
treatment for the left ankle and there is no indication that the 
disability has worsened; thus, further examination is not 
necessary.

In consideration of the evidence of record since the award of 
service connection, the Board finds that the Veteran's service-
connected left ankle disability has been manifested by no worse 
than moderate limitation of motion of the left ankle.  The 
Veteran has full range of motion of the left ankle.  However, 
with consideration of painful motion, 5 degrees of dorsiflexion 
and plantar flexion are lost.  See DeLuca, 8 Vet. App. at 204-7.  
Although the VA examiner stated that he could not determine 
limitation of motion during flare-ups, the flare-ups were 
characterized as "moderate" elsewhere in the report.  
Additionally, x-rays indicated that the degenerative changes in 
the left ankle are "mild" in nature.  The Board concludes that 
the Veteran's established range of motion of the left ankle even 
with consideration of painful motion, and the characterization of 
the severity of the flare-ups and the degenerative changes, do 
not equate to "marked" limitation of motion.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5271).  With evidence showing only 
5 degrees lost in both planes of flexion and "moderate" flare-
ups, a rating in excess of 10 percent is not warranted for the 
Veteran's service-connected left ankle disability at any point 
since the award of service connection.

Additionally, a higher initial rating is not warranted under any 
other diagnostic code pertaining to the ankle.  Ankylosis, 
malunion of the os calcis or astragalus, or an astragalectomy has 
not been shown by the evidence of record.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5270, 5272 to 5274).

Right Foot

Service treatment records document that the Veteran had right 
foot surgery in December 2006 to correct a sesamoid fracture and 
to remove a spur (bunion) involving the 1st metatarsophalangeal 
joint.  An initial rating of 10 percent for right foot 
metatarsalgia has been awarded.  A maximum schedular rating of 10 
percent is warranted for unilateral or bilateral metatarsalgia 
(Morton's disease).  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5279).  Thus, a higher schedular rating is not assignable 
under this diagnostic code because the Veteran has already been 
awarded the maximum schedular rating for this specific foot 
disability.

Higher schedular ratings are assignable for moderately severe or 
severe malunion or nonunion of a metatarsal bone.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5283).  However, there is no indication 
that malunion or nonunion exists in the Veteran's case.  An 
August 2007 VA examiner stated that there was tenderness across 
the 1st metatarsophalangeal joint, but there were no other 
deformities.  Additionally, x-rays showed a well-healed 
bunionectomy at the 1st metatarsal with an otherwise normal foot.  
The x-ray report did not reflect that malunion or nonunion was 
present.  Consequently, a rating in excess of 10 percent is not 
warranted for metatarsalgia of the right foot at any point since 
the award of service connection.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's degenerative disc disease 
of the cervical spine, degenerative changes of the posterior 
tibial talar joint of the left ankle, or metatarsalgia of the 
right foot has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  
The symptoms of her disabilities have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a determination 
of whether the Veteran's disability picture requires the 
assignment of an extra-schedular rating is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran 
is entitled to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine-30 percent, but 
no higher.  For that claim, the Board applied the benefit-of-the-
doubt doctrine.  The Board finds that the claims for an initial 
rating in excess of 10 percent for degenerative changes of the 
posterior tibial talar joint of the left ankle and for 
metatarsalgia of the right foot must be denied.  As the 
preponderance of the evidence is against these two claims, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for a Eustachian tube disability is denied.

Service connection for a myofascial disability is denied.

Service connection for a left wrist disability is denied.

Service connection for shin splints is granted.

A 30 percent initial rating for degenerative disc disease of the 
cervical spine is granted, subject to the laws and regulations 
governing the payment of monetary awards.

An initial evaluation in excess of 10 percent for degenerative 
changes of the posterior tibial talar joint of the left ankle is 
denied.

An initial evaluation in excess of 10 percent for metatarsalgia 
of the right foot is denied.


REMAND

The Board finds that additional development is necessary 
regarding the rating claims pertaining to right shoulder 
musculoligamentous strain and rotator cuff repair, degenerative 
disc disease of the lumbar spine at L2-3 and L3-4, radiculopathy 
of the right lower extremity, and radiculopathy of the left lower 
extremity.

The Veteran has been awarded service connection for right 
shoulder musculoligamentous strain and rotator cuff repair.  
During the pendency of the appeal, an initial rating of 20 
percent was assigned effective as of June 26, 2007.  Effective as 
of March 24, 2009, a temporary total (100 percent) rating for 
convalescence was awarded after the Veteran underwent surgery on 
the right shoulder.  See 38 C.F.R. § 4.30 (2010).  After the 
convalescence period ended, a 20 percent rating was re-assigned 
effective as of July 1, 2009.

Section 4.30 provides that a physical examination will be 
scheduled where the evidence is inadequate to assign a schedular 
evaluation following the temporary total rating.  The record, as 
it stands, contains little to no evidence to establish a post-
convalescent rating for the Veteran's right shoulder disability.  
A May 2009 VA treatment record reflects that it was necessary for 
the Veteran to use her left arm to move the right shoulder.  No 
record dated after June 30, 2009, pertains to the right shoulder.  
Given the absence of adequate evidence to evaluate the Veteran's 
service-connected right shoulder disability, the claim must be 
remanded to schedule the Veteran for a VA examination of the 
right shoulder to elicit such evidence.

The Veteran should also be scheduled for a VA examination of her 
lumbar spine in connection with her claim for a higher initial 
rating for service-connected degenerative disc disease of the 
lumbar spine at L2-3 and L3-4.  The most recent VA compensation 
examination of the Veteran's lumbar spine was conducted in 
August 2007.  Another VA spine examination was conducted in 
February 2008, but it only pertained to the cervical spine.  
Additionally, a June 2008 VA examiner commented on the Veteran's 
lumbar spine problems, but primarily in the context of 
employability and not on the specific manifestations (such as 
range of motion measurements) other than noting that the Veteran 
had low back pain during motion.  Treatment records from the 
Grand Island VAMC document continued treatment for low back pain.  
Given that over three years have passed since the most recent VA 
compensation examination, the evidence has become stale, at least 
as it pertains to the current level of disability.  Therefore, 
the Board finds that the Veteran should be afforded another VA 
compensation examination to assess the current degree of 
disability of her degenerative disc disease of the lumbar spine.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As noted in the analysis section pertaining to the cervical spine 
rating, associated neurologic abnormalities are to be evaluated 
when rating a spine disability.  Here, the Veteran has been 
service connected for radiculopathy of the right and left lower 
extremities as associated with her service-connected lumbar spine 
disability, each evaluated as 10 percent disabling.  She appealed 
for a higher initial rating.  At an August 2007 VA examination, 
the Veteran reported that she experiences pain and numbness that 
radiates to her lower extremities.  At no time has a medical 
professional commented on the severity of the radiculopathy.  
Accordingly, the Veteran's radiculopathy of the right and left 
lower extremities should be addressed in conjunction with the 
lumbar spine examination on remand.

It appears that the Veteran continues to receive regular 
treatment at the Grand Island VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since July 2009) from 
the Grand Island VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination of her right shoulder.  (Advise 
the Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect her appeal.  
See 38 C.F.R. § 3.655 (2010).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All necessary tests and studies should be 
conducted.  The findings should include the 
range of motion (in degrees) of the right 
shoulder through all planes.  The point at 
which pain begins during tests of motion 
should be identified.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on movement, 
should be noted.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  All 
functional losses caused by service-
connected lumbar spine disability due to 
pain, weakness, fatigability, etc., should 
be specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or medical 
authority, as appropriate, should be set 
forth.

3.  Schedule the Veteran for a VA 
examination of her lumbar spine.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, designated 
examiner.  All necessary tests and studies 
should be conducted.  The examiner should 
identify all orthopedic and neurological 
findings related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  The 
findings should include the range of motion 
(in degrees) of the lumbar spine through 
all planes.  The examiner must state if 
there is any limitation of function and 
describe it in detail.  The point at which 
pain begins during tests of motion should 
be identified.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, should be 
noted.  The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  All 
functional losses caused by service-
connected lumbar spine disability due to 
pain, weakness, fatigability, etc., should 
be specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.  The examiner should identify 
any associated neurological symptoms, 
including those affecting the bowel or 
bladder.  Describe the Veteran's 
radiculopathy of the right and left lower 
extremities-for which service connection 
has been granted-as equating to mild, 
moderate, moderately severe, or severe 
incomplete paralysis, or complete 
paralysis.  The total duration of any 
incapacitating episodes due to disc disease 
in the past 12 months should be noted.  (An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.)   All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or medical 
authority, as appropriate, should be set 
forth.

4.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, it should be returned to the 
examiner.

5.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues remaining on appeal.  If any benefit 
sought is not granted, furnish the Veteran 
and her representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


